1    HEATHER E. WILLIAMS, CA BAR #122664
     Federal Defender
2    MEGAN T. HOPKINS, CA BAR #294141
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
4    Telephone: 559.487.5561/Fax: 559.487.5950

5    Attorneys for Defendant
     CARMEN GARCIA
6
7
8                             IN THE UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     Case No. 1:16-cr-000168-DAD-BAM

12                    Plaintiff,
                                                   JOINT STATUS REPORT RE: TEEN
13   vs.                                           CHALLENGE PROGRAM; REQUEST TO
                                                   VACATE STATUS CONFERENCE AND
14   CARMEN GARCIA,                                SET SENTENCING HEARING; ORDER

15                    Defendant.

16
17          Defendant Carmen Garcia, by and through her attorney of record, Assistant Federal

18   Defender Megan T. Hopkins, and counsel for the Government, Assistant United States Attorney

19   Laurel Montoya, hereby submit the following status report regarding Ms. Garcia’s progress at

20   the Teen Challenge program in Ventura, CA.

21          Ms. Garcia entered the Teen Challenge program on November 1, 2018 in Bakersfield,

22   CA. She has since phased up and transitioned to the Ventura, CA location. Ms. Garcia is doing

23   very well in the program and is expected to graduate on November 17, 2019. She has applied for

24   and has been accepted into the Teen Challenge Apprentice Program, which will extend her stay

25   to March 2020.

26          In light of Ms. Garcia’s progress in the program and ongoing participation, the parties

27   request that the status conference in this matter be vacated, and a sentencing hearing in Ms.

28   Garcia’s case be set for April 13, 2020 at 10:00 a.m. Ms. Garcia is expected to have graduated



                                                      1
1    from the program and completed her apprenticeship by that time, and will be able to personally

2    appear for sentencing.

3
4                                                         HEATHER E. WILLIAMS
                                                          Federal Defender
5
6    DATED: July 30, 2019                                 /s/ Megan T. Hopkins
                                                          MEGAN T. HOPKINS
7                                                         Assistant Federal Defender
                                                          Attorney for Defendant
8                                                         CARMEN GARCIA

9
10                                                        McGREGOR W, SCOTT
                                                          United States Attorney
11
12   DATED: July 30, 2019                                 /s/ Laurel Montoya
                                                          LAUREL MONTOYA
13                                                        Assistant United States Attorney
                                                          Attorney for the United States
14
15
16
17
18
19                                              ORDER

20          IT IS SO ORDERED. The status conference currently scheduled for August 5, 2019 at

21   10:00 a.m. is hereby vacated and this matter is set for sentencing on April 13, 2020 at 10:00 a.m.

22   Defendant is ordered to appear at that date and time for sentencing.

23
     IT IS SO ORDERED.
24
        Dated:     July 31, 2019
25
                                                       UNITED STATES DISTRICT JUDGE
26
27
28



                                                      2
